Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND TO CREDIT AGREEMENT (this “Second Amendment”), dated as of May 24, 2010,
by and among FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC., a Delaware corporation
(“Holdings”), FAIRCHILD SEMICONDUCTOR CORPORATION, a Delaware corporation (the
“Borrower”), the lenders from time to time party to the Credit Agreement
referred to below (the “Lenders”) and DEUTSCHE BANK TRUST COMPANY AMERICAS
(“DBTCA”), as Administrative Agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H :

WHEREAS, Holdings, the Borrower, the Lenders, the Administrative Agent, Bank of
America, N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., Citicorp
USA, Inc. and Citizens Bank of Massachusetts, as Co-Documentation Agents, are
parties to a Credit Agreement, dated as of June 26, 2006 (as amended, modified
and/or supplemented to, but not including, the date hereof, the “Credit
Agreement”; terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement, unless otherwise defined
herein); and

WHEREAS, subject to the terms and conditions of this Second Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement as
provided herein.

NOW, THEREFORE, it is agreed:

ARTICLE 1

Amendments to Credit Agreement

Section 1.1 Cumulative Consolidated Net Income. The definition of “Cumulative
Consolidated Net Income” appearing in Section 11.01 of the Credit Agreement is
hereby amended by inserting the following text at the end of said definition:

“(but, for this purpose, Cumulative Consolidated Net Income shall be calculated
without giving effect to Holdings’ non-cash impairment charge to goodwill taken
in its fiscal quarter ended December 28, 2008)”.

Section 1.2 Permitted Foreign Acquisition/Foreign Investment Basket Amount. The
definition of “Permitted Foreign Acquisition/Foreign Investment Basket Amount”
appearing in Section 11.01 of the Credit Agreement is hereby amended by
inserting the following text at the end of said definition:

“; provided, further, that, with respect to all periods from and after the
Second Amendment Effective Date, the calculation of the utilization of such
aggregate amount for purposes of Sections 8.15(a)(v) and 9.05(x) shall be made
without giving effect to any utilization of such aggregate amount as a result of
any transaction consummated pursuant to either such Section prior to the Second
Amendment Effective Date”.

 

-1-



--------------------------------------------------------------------------------

Section 1.3 Section 11.01. Section 11.01 of the Credit Agreement is hereby
amended by inserting the following new definitions in the correct alphabetical
order:

“Second Amendment” shall mean the Second Amendment to this Agreement, dated as
of May 24, 2010, among Holdings, the Borrower, the Lenders and the
Administrative Agent.

“Second Amendment Effective Date” shall have the meaning set forth in the Second
Amendment.

ARTICLE 2

Miscellaneous

Section 2.1 Conditions to Effectiveness. This Second Amendment shall become
effective on the date (the “Second Amendment Effective Date”) on which:

(a) Second Amendment. Holdings, the Borrower and the Lenders constituting the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036; Attention: May Yip (facsimile number:
212-354-8113 / email: myip@whitecase.com);

(b) No Default. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement;

(c) Amendment Fee. The Borrower shall have paid to the Administrative Agent for
the account of each Lender which has executed and delivered to the
Administrative Agent (or its designee) a counterpart hereof by 5:30 P.M. (New
York City time) on May 24, 2010 (or, if the Second Amendment Effective Date has
not occurred by such time and date, to each Lender which has executed and
delivered to the Administrative Agent (or its designee) by the time that the
condition set forth in clause (a) above has been satisfied), a non-refundable
cash fee (the “Amendment Fee”) in Dollars in an amount equal to 5 basis points
(0.05%) on an amount equal to the sum of (i) the aggregate principal amount of
all Term Loans of such Lender outstanding on the Second Amendment Effective Date
(immediately prior to the occurrence thereof) plus (ii) the Revolving Loan
Commitment of such Lender as in effect on the Second Amendment Effective Date
(immediately prior to the occurrence thereof). The Amendment Fee shall not be
subject to counterclaim or set-off, or be otherwise affected by, any claim or
dispute relating to any other matter. Any Amendment Fee paid hereunder shall be
promptly distributed by the Administrative Agent to the relevant Lenders; and

(d) Fees and Expenses. The Borrower shall have paid to the Administrative Agent
(and/or its respective affiliates) all fees, costs and expenses to the extent
then due (including the reasonable fees and expenses of White & Case LLP to the
extent invoiced).

 

-2-



--------------------------------------------------------------------------------

Section 2.2 Representation and Warranties. On the Second Amendment Effective
Date, both immediately before and after giving effect to the waivers and
amendments contained herein, each of Holdings and the Borrower hereby represents
and warrants that (i) no Default or Event of Default exists as of the Second
Amendment Effective Date and (ii) all of the representations and warranties
contained in the Credit Agreement and in the other Credit Documents are true and
correct in all material respects on the Second Amendment Effective Date, with
the same effect as though such representations and warranties had been made on
and as of the Second Amendment Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date).

Section 2.3 Continuing Effect; No Other Waivers or Amendments. The Credit
Agreement is modified only by the express provisions of this Second Amendment
and this Second Amendment shall not constitute a modification, acceptance or
waiver of any other provision of the Credit Agreement or any other Credit
Document.

Section 2.4 Counterparts. This Second Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

Section 2.5 References to Credit Agreement. From and after the Second Amendment
Effective Date, all references in the Credit Agreement and the other Credit
Documents to the Credit Agreement shall be deemed to be references to the Credit
Agreement as modified hereby.

Section 2.6 Payment of Fees and Expenses. The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and reasonable expenses incurred in connection with this Second Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable and invoiced
fees, charges and disbursements of counsel to the Administrative Agent.

Section 2.7 GOVERNING LAW. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

*    *    *

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.

 

FAIRCHILD SEMICONDUCTOR INTERNATIONAL INC. By:  

         LOGO [g60577exb4a.jpg]

  Name:   Title: Corporate Controller FAIRCHILD SEMICONDUCTOR CORPORATION By:  

         LOGO [g60577exb4b.jpg]

  Name:   Title: Corporate Controller

Signature Page to Fairchild Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,
Individually and as Administrative Agent

By:  

             LOGO [g60577exb5a.jpg]

  Name: Paul O’Leary   Title: Director By:  

             LOGO [g60577exb5b.jpg]

  Name: Omayra Laucella   Title: Vice President